Title: [Diary entry: 30 October 1770]
From: Washington, George
To: 

Tuesday 30th. We set out at 50 Minutes passd Seven—the Weather being Windy & Cloudy (after a Night of Rain). In about 2 Miles we came to the head of a bottom (in the shape of a horse Shoe) which I judge to be about 6 Miles r[oun]d; the beginning of the bottom appeard to be very good Land, but the lower part (from the Growth) did not seem so friendly. An East

course from the lower end woud strike the River again above, about the Beging. of the bottom. The upper part of the bottom we Incampd in was an exceeding good one, but the lower part rather thin Land & coverd with Beach. In it is some clear Meadow Land and a Pond or Lake. This bottom begins just below the Rapid at the point of the Great Bent, from whence a N. N. Wt. Course woud answer to run a parrallel to the next turn of the River. The River from this place narrows very considerably, & for 5 or 6 Miles or more, is scarcely more than 150 or 200 yards over. The Water yesterday, except the Rapid at the Great Bent, & some swift places about the Islands was quite Dead, & as easily passd one way as the other; the Land in general appeard level & good. About 10 Miles below our Incampment & a little lower down than the bottom describd to lye in the shape of a horse Shoe comes in a small Creek on the West side, and opposite to this on the East begins a body of flat Land which the Indians tell us runs quite across the Fork to the Falls in the Kanhawa, and must at least be 3 days walk across. If so the Flat Land containd therein must be very considerable. A Mile or two below this we Landed, and after getting a little distance from the River we came (without any rising) to a pretty lively kind of Land grown up with Hicky. & Oaks of different kinds, intermixd with Walnut &ca. here & there. We also found many shallow Ponds, the sides of which abounding in grass, invited innumerable quantities of wild fowl among which I saw a Couple of Birds in size between a Swan & Goose; & in colour somewhat between the two; being darker than the young Swan and of a more sutty Colour. The Cry of these was as unusual as the Bird itself, as I never heard any noize resembling it before. Abt. 5 Miles below this we Incampd. in a bottom of Good Land which holds tolerably flat & rich for some distance out.